Judge LANSING
specially concurring:
I write separately to express my view that the rule of Sabin v. State, 129 Idaho 257, 923 P.2d 502 (Ct.App.1996), which precludes appellate review of the summary dismissal of a post-conviction action if the petitioner does not respond to the district court’s notice of intent to dismiss, should be reexamined and perhaps overruled. In the present appeal, however, we have been presented with no request to engage in such a reexamination, and the issue has not been briefed by either party. Therefore, adhering to principles of stare decisis, I concur in the Court’s opinion and wait for a future opportunity, when the matter has been appropriately presented, to engage in a reevaluation of Sabin.